Case 3:20-cv-02224-JLS-AHG Document 35 Filed 05/18/21 PageID.408 Page 1 of 2




                                   UNITED ST A TES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA


     ACRISURE O F CALIFORNIA, LLC,                              CONSENT TO EXERCISE OF
                                      P laintiff,               JURISDICTION BY A UNITED
                                                                ST ATES MAGISTRATE JUDGE AND
     V.                                                         ORD ER OF REFERENCE
     COMFORT INSURANCE SERVICES,
     LLC, et al.,                                               Case No.: 3:20-cv-02224-JLS-AHG

                                      Defendants.


          CONSENT TO JURISDICTION BY A UNITED STATES MA GISTRATE JUDGE

              The parties, having settled this case, by signing below further voluntarily consent to the
     jurisdiction of United States Magistrate A llison H. Godda rd to decide:
              (I) all disputes regarding settlement terms arising during the documentation thereofnot resolved
     by the parties themselves; and,
              (2) all disputes arising out of the terms of the settlement agreement once completed;
     AND, that any decision by the Magistrate Judge regarding any such dispute(s), I or 2, above, shall be
     FINAL AND BINDING AND FROM WHICH THE PARTIES SPECIFICALLY WA1VE ANY RIGHT
     TO APPEAL.
              The parties intend to provide Magistrate Judge Allison H. Goddard with plenary authority to
     achieve finality regarding disputes, reduce the risk of future litigation, and provide a venue to solve
     disputes with a minimum of expense. As part of her authority, Magistrate Judge Allison H. Goddard
     may impose any sanction or penalty she deems appropriate, which, in her sole discretion, she believes is
     commensurate with the nature and severity of the dispute and resolution thereof. This authority includes,
     but is not limited to, monetary and/or injunctive relief and discretion to impose sanctions or penalties
     including imposition of any sanction up to and including contempt of court, pursuant to 28 U.S .C.
     § 636(e) .
              This consent is valid for a period of four years from the date this order is signed by the District
     Judge;

     Signature: ~                                              Signature:

     Print Name: Lauren Comforti                               Print Name: Lauren Comforti
     Indicate attorney/plaintiff/defendant/other:              Indicate attorney/plaintiff/defendant/other:
      Defendant                                                   M ember, Def. Comfort Ins. Services,LLC

     Date: May 10, 2021                                        Date: May 10. 2021


     Signature:     1J;;;;::;l..~                              Signature:
                                                                               :,

     Print Name: Richard Deleissegues                          Print Name: Raul Quinones
     Indicate attorney/plaintiff/defendant/other:              Indicate attorney/plaintiff/defendant/other:
     Attorney for Defendants                                      Defendant

     Date: May 10, 2021                                        Date: May 10 ,2021
Case 3:20-cv-02224-JLS-AHG Document 35 Filed 05/18/21 PageID.409 Page 2 of 2




                                       ORDER OF REFERENCE

            IT IS HEREBY ORDERED that this case be referred to the Honorable Allison H.
     Goddard, United States Magistrate Judge, for all settlement proceedings, including all disputes
     regarding interpretation and enforcement of the terms of the settlement agreement, and the entry
     of judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and the foregoing
     consent of the parties.


             5/18/2021
      Date                                    u
